                                                       1   Jeffrey Willis, Esq.
                                                           Nevada Bar No. 4797
                                                       2   Tanya N. Lewis, Esq.
                                                       3   Nevada Bar No. 8855
                                                           SNELL & WILMER L.L.P.
                                                       4   3883 Howard Hughes Parkway, Suite 1100
                                                           Las Vegas, NV 89169
                                                       5   Telephone: (702) 784-5200
                                                           Facsimile: (702) 784-5252
                                                       6   Email: jwillis@swlaw.com
                                                                   tlewis@swlaw.com
                                                       7
                                                           Attorneys for Plaintiff U.S. Bank National Association,
                                                       8   as Trustee for Structured Asset Securities Corporation
                                                       9   Mortgage Pass-Through Certificates, Series 2006-BC2

                                                      10                               UNITED STATES DISTRICT COURT

                                                      11                                       DISTRICT OF NEVADA

                                                      12   U.S. BANK NATIONAL ASSOCIATION AS
             3883 Howard Hughes Parkway, Suite 1100




                                                           TRUSTEE FOR STRUCTURE ASSET                          Case No. 2:17-cv-01493-JAD-CWH
                                                           SECURITIES CORPORATION MORTGAGE
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                           PASS-THROUGH CERTIFICATES, SERIES
                         LAW OFFICES




                                                           2006-BC2;
                          702.784.5200




                                                      14
                                                                                                                STIPULATION AND ORDER TO LIFT
                               L.L.P.




                                                      15                         Plaintiff,                     STAY

                                                      16   vs.

                                                      17
                                                           DORRELL TRUST PENDER NV WEST,
                                                      18   TRUSTEE FOR DORRELL TRUST #8993;
                                                           SPINNAKER HOMES AT CENTENNIAL
                                                      19   HILLS HOMEOWNERS ASSOCIATION; and
                                                           G&P ENTERPRISES, LLC d/b/a ALLIED
                                                      20   TRUSTEE SERVICES;

                                                      21
                                                                                 Defendants.
                                                      22

                                                      23
                                                                  Plaintiff U.S. Bank National Association, as Trustee For Structure Asset Securities
                                                      24
                                                           Corporation Mortgage Pass-Through Certificates, Series 2006-BC2 (“U.S. Bank”) together with
                                                      25
                                                           Defendant Dorrell Trust Pender NV West (“Dorrell”), Defendant Spinnaker Homes At Centennial
                                                      26
                                                           Hills Homeowners’ Association (“HOA”), and Defendant Allied Trustee Services (“Allied”), by
                                                      27
                                                           and through their counsel of record, hereby stipulate and agree as follows:
                                                      28
                                                       1          This Court issued an order staying the litigation pending the conclusion of the proceedings
                                                       2   before the United States Supreme Court based on a petition for writ of certiorari in Bourne Valley
                                                       3   Court Trust v. Wells Fargo Bank, N.A., 832 F.3d 1154 (9th Cir. 2016). Order at 3 (ECF No. 53).
                                                       4          On June 26, 2017, the United States Supreme Court denied the petition for certiorari. 137
                                                       5   S.Ct. 2296 (2017). However, the litigation remained stayed because no party moved to lift the
                                                       6   stay in light of the then-pending certified question to the Supreme Court of Nevada regarding the
                                                       7   incorporation of certain statues by Chapter 116 of the Nevada Revised Statutes in the case SFR
                                                       8   Investments Pool 1, LLC v. Bank of N.Y. Mellon, 422 P.3d 1248 (Nev. 2018). That question has
                                                       9   now been answered, and there remains no further purpose for the stay.
                                                      10   ///
                                                      11   ///
                                                      12   ///
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13   ///
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14   ///
                               L.L.P.




                                                      15   ///
                                                      16   ///
                                                      17   ///
                                                      18   ///
                                                      19   ///
                                                      20   ///
                                                      21   ///
                                                      22   ///
                                                      23   ///
                                                      24   ///
                                                      25   ///
                                                      26   ///
                                                      27   ///
                                                      28   ///

                                                                                                         -2-
                                                       1           Therefore, the Parties stipulate and agree that this Court should enter an order lifting the
                                                       2   stay of this case. The Parties stipulate and agree to file a new discovery plan and scheduling order
                                                       3   with this court no later than 21 days after the stay is lifted.
                                                       4   Dated: January 2, 2019                                  Dated: January 2, 2019
                                                       5
                                                               Law Offices of Michael F. Bohn, Esq., Ltd.              SNELL & WILMER L.L.P.
                                                       6

                                                       7   By: /s/ Michael Bohn                                    By: /s/ Tanya N. Lewis
                                                              Michael Bohn, Esq. (NV Bar No. 1641)                    Jeffrey Willis, Esq. (NV Bar No. 4797)
                                                       8      2260 Corporate Circle, Ste. 480                         Tanya N. Lewis, Esq. (NV Bar No. 8855)
                                                              Henderson, NV 89074                                     SNELL & WILMER L.L.P.
                                                       9
                                                                                                                      3883 Howard Hughes Parkway,
                                                           Attorneys for Defendant Dorrell Trust Pender               Suite 1100
                                                      10   NV West, Trustee for Dorrell Trust #8993                   Las Vegas, NV 89169
                                                      11
                                                           (e-signature affixed with permission)                   Attorneys for Plaintiff U.S. Bank National
                                                      12                                                           Association, as Trustee for Structured Asset
             3883 Howard Hughes Parkway, Suite 1100




                                                                                                                   Securities Corporation Mortgage Pass-
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                                                                                   Through Certificates, Series 2006-BC2
                         LAW OFFICES

                          702.784.5200




                                                      14
                                                           Dated: January 2, 2019                                  Dated: January 2, 2019
                               L.L.P.




                                                      15
                                                               Lipson Neilson                                          Boyack Orme & Anthony
                                                      16

                                                      17   By: /s/ Peter E. Dunkley                                By: /s/ Patrick Orme
                                                              Peter E. Dunkley, Esq. (NV Bar No. 11110)               Patrick Orme, Esq. (NV Bar No. 7851)
                                                      18      9900 Covington Cross Drive, Suite 120                   7431 West Sahara Avenue
                                                      19      Las Vegas, NV 89144                                     Las Vegas, NV 89117

                                                      20       Attorneys for Defendant G&P Enterprises,                Attorneys for Defendant Spinnaker
                                                               LLC d/b/a Allied Trustee Services                       Homes at Centennial Hills Homeowners
                                                      21                                                               Association
                                                           (e-signature affixed with permission)
                                                      22                                                           (e-signature affixed with permission)
                                                      23                                                   ORDER
                                                      24                                                           IT IS SO ORDERED:
                                                      25

                                                      26                                                            UNITED STATES MAGISTRATE JUDGE
                                                      27                                                           DATED: January 3, 2019
                                                      28

                                                                                                             -3-
                                                       1
                                                                                            CERTIFICATE OF SERVICE
                                                       2
                                                                    I hereby certify that on this date, I electronically filed the foregoing with the Clerk of
                                                       3
                                                           Court for the U.S. District Court, District of Nevada by using the Court’s CM/ECF system.
                                                       4
                                                           Participants in the case who are registered CM/ECF users will be served by the CM/ECF system.
                                                       5
                                                                    DATED: January 2, 2019
                                                       6

                                                       7                                                 /s/ Susan Ballif
                                                                                                         An Employee of SNELL & WILMER L.L.P.
                                                       8   4847-0743-4884.2


                                                       9

                                                      10

                                                      11

                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                           -4-
